Citation Nr: 1722628	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  07-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine (hereinafter "lumbar spine disability").

2.  Entitlement to total disability based on individual unemployability (TDIU) for the period from March 9, 2016.

3.  Entitlement to TDIU for the period prior to March 9, 2016.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1972, with a confirmed period of active duty for training (ACDUTRA) from April 11, 1966 to August 12, 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2003 (lumbar spine disability) and October 2004 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized the claims on appeal to better reflect the Veteran's contentions.  The Board notes that the Veteran's increased rating claim for his lumbar spine disability was previously noted to be on appeal from an October 2005 RO rating decision and TDIU was previously noted to be on appeal from an April 2007 RO rating decision.  However, prior to these decisions, the RO issued rating decisions that did not become final due to the submission of new pertinent evidence and notice of disagreements.  The RO granted service connection (a separate rating) for a lumbar spine disability, effective August 7, 2002 in the October 2003 RO rating decision (arising out of a claim for an increase for a separately service-connected condition of a low back fracture of the coccyx area).  The Veteran filed a timely notice of disagreement in April 2004, which included a claim for TDIU.  The October 2004 RO rating decision denied entitlement to an (initial) increased rating for the Veteran's lumbar spine disability and TDIU.  Additional pertinent evidence was received within a year and the decision did not become final.  Although the Veteran's claim was previously characterized as on appeal from rating decisions in October 2005 and April 2007, the Board finds that the claims are on appeal from the October 2003 and October 2004 rating decisions, as indicated above.  

The issues of entitlement to service connection for stool incontinence, an initial increased rating for a lumbar spine disability, and TDIU were remanded by the Board in most recently in July 2015, with previous remands in October 2010 and November 2012 for additional development.  The Board notes that the matter of entitlement to service connection for stool incontinence was granted in an April 2016 RO rating decision, which represents the full benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the matter is no longer on appeal and the remaining issues have since returned to the Board.

The Veteran testified before the Board at an August 2010 videohearing.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the August 2010 hearing is no longer employed at the Board.  The Veteran was informed of that in an October 2016 letter and offered an opportunity for another Board hearing.  38 C.F.R. § 20.707 (2016).  That letter informed the Veteran that if he did not respond to the letter within 30 days, it would be assumed that he did not want an additional hearing.  The Veteran did not respond and the request for a hearing is deemed satisfied.

The Board notes that the record contains a discrepancy in representation as the record contains a VA Form 21-22 for Disabled American Veterans dated August 1995 and the most recent VA Form 21-22 was for the Department of Veterans Services.  However, the Veteran was represented by Disabled American Veterans in his August 2010 Board hearing and the August 2016 post-remand brief.  In April 2017, the Board sent the Veteran a letter describing the discrepancy between the 21-22 in favor of Department of Veterans Services and the fact that DAV appeared with him as his representative at the hearing.  The letter asked him to clarify his representation, and gave him the opportunity for a new hearing.  The letter also told him that if he did not respond within 30 days, the Board would assume that he wished to remain represented by Disabled American Veterans.  The Veteran did not respond in 30 days.  As such, Disabled American Veterans is presumed to be his representative.  


The issues of entitlement to an initial increased rating for a lumbar spine disability and TDIU for the period prior to March 9, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Effective March 9, 2016, with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

Effective March 9, 2016, the criteria for a TDIU have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  38 C.F.R. § 4.16(a).


If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  Id.

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As the matter is part and parcel with the Veteran's initial low back rating, the date of the initial claim is deemed August 7, 2002.  However, for the period prior to March 9, 2016, the schedular criteria is not met under 38 C.F.R. § 4.16(b) and will be addressed in the remand below.


For the period beginning March 9, 2016, the Veteran was in receipt of service connection for a lumbar spine disability associated with his fracture of the lower back/coccyx area, rated at 30 percent disabling; an acquired psychiatric condition associated with his lumbar spine disability, rated as 30 percent disabling; stool incontinence associated with his lumbar spine disability, rated as 30 percent disabling; right lower extremity radiculopathy associated with his lumbar spine disability, rated as 30 percent disabling; and a fracture of the lower back/coccyx area, evaluated as noncompensable.  The Veteran has a combined disability rating of 70 percent.  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system are considered to be one disability.  Here, all five disabilities may be considered as a combined single disability due to a common etiology (the lower back/coccyx area injury) thus satisfying the minimum 60 percent rating requirement for TDIU.

The issue thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation for the period beginning March 9, 2016.

In a statement submitted May 14, 2007, the Veteran reported symptoms and limitations of pain, fatigability, loss of sleep, difficulty walking, lifting, bending, carrying or reaching, concentrating, having to wear adult diapers and the need to sit, stand or lie down intermittently during the day.  

The Veteran testified in his August 2010 Board hearing regarding symptoms and limitations related to his low back, right lower extremity radiculopathy, depression, and incontinence conditions which impacted his ability to work.  He reported deficiencies of activities of daily living such as trouble with bathing, dressing, driving, and cooking.  He had embarrassment from diapers due to incontinence.  He had difficulty with household chores such as cleaning and was unable to do yard work.  
The Veteran had problems following instructions cooking and remembering to take correct medications or losing medications.  He had problems with navigation while driving and made mistakes with bill payments.  His right lower extremity radiculopathy resulted in him falling and he had to use a walker or a cane often.  He used a wheelchair to get around if he had to go long distances such as in the hospital.  He was home all the time because incontinence problems were humiliating.  At home he did not wear a diaper but he did when he went out.  He had to lay down due to back and leg pain during an episode.  He was very depressed and cried or was sullen with suicidal thoughts.  Otherwise, he had an attitude problem and would offend other people.  The Veteran's representative highlighted statements from VA medical professionals dating back to 2001 and 2002 which stated that the Veteran was unemployable.  The Veteran reported that pain made his stress worse and stress made his pain worse.  The pain and stress was a cycle.  The Veteran reported that he left his teaching job due to service-connected conditions but that he completed the school year.  He was having more physical problems such as falling and difficulty walking around the school and emotionally he could not handle it.  He was becoming more irritable due to the pain.  He was afraid that he was going to "lose it" with one of the kids, faculty or somebody.  

The Veteran's employment history includes 28 years in the computer industry, approximately 2 years of masonry work and 11 years of teaching.  He was last employed in 2005, as he reported that he resigned from teaching at the end of the school year.  Thus, the Veteran has been unemployed for the period beginning March 9, 2016.  See August 2010 Board hearing and VA Form 21-8940 signed September 20, 2006.  

The Veteran's educational history includes a college degree, a master's degree, technical degrees, and electronic technician training.  See August 2010 Board hearing and VA Form 21-8940 signed September 20, 2006.  

The Veteran has been in receipt of Social Security Administration disability due to a primary diagnosis of affective and mood disorders and a secondary diagnosis of disorders of the back (discogenic and degenerative) since May 28, 2005.  The Veteran had a work-related work injury to his low back in April 2005.  Of note, a December 2005 psychiatric evaluation found that the Veteran would have significant problems sustaining himself at work as his emotional stability was fairly limited and his reliability on the job would also be quite limited.  See e.g., SSA medical records dated May 3, 2005 in VBMS.   

The Veteran was afforded a February 2016 VA examination of his acquired psychiatric condition.  The examiner indicated that the Veteran's condition would impact his ability to function in an occupational environment as he would have a difficult time following complex instructions and having appropriate interaction with co-workers and supervisors.  His anger issues would hinder him in the occupational environment as he would most likely be insubordinate towards those in authority.  

The Veteran was afforded VA examinations in March 2016 of his low back, right lower extremity radiculopathy, and stool incontinence conditions.  The Veteran's right lower extremity radiculopathy and low back condition were noted to impact his ability to work due to difficulty with bending, squatting, stopping, prolonged walking and standing.  For the condition of stool incontinence, the Veteran reported that he changed his diapers mostly on trips because he did not wear them much around the house.  The Veteran reported falls due to his right leg radiculopathy and that he utilized a wheelchair, cane or walker at all times.  He could walk about 100 feet before his leg started hurting and he had to sit down.  No impairment was noted from the Veteran's stool incontinence.  

The Veteran submitted a letter from a VA staff psychiatrist in July 2016 that stated that the Veteran was unable to acquire or maintain any time of employment due to his acquired psychiatric conditions of a mood disorder, anxiety disorder and major depressive disorder.  Although the determination of TDIU is for the adjudicator rather than the medical examiner, the Board finds that the above letter serves to inform the Board.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.")

Despite the Veteran's significant education and employment history, the Board finds that the lay and medical evidence weighs in favor of a finding that for the period beginning March 9, 2016, the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.  The VA examinations during this approximate time period indicate significant difficulty in both sedentary and physical employment due to service-connected disabilities and the Board finds the Veteran competent and credible to report his observable symptoms.  As the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) for the period from March 9, 2016 only, resolving doubt in favor of the Veteran, the Board finds that his service-connected disabilities rendered him unemployable for this period and a TDIU is granted.


ORDER

Effective March 9, 2016, entitlement to TDIU is granted.  


REMAND

For the matter of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, the Veteran was afforded a VA spine examination in March 2016.  However, the examination report does not indicate that range of motion testing of the Veteran's spine was performed in active motion, passive motion, weight-bearing, and non weight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Of note, the last supplemental statement of the case for this matter was issued September 2013, prior to the submission of additional evidence (such as the March 2016 VA examination) and the evidence has not been reviewed in the first instance by the AOJ.  On remand, the AOJ should afford the Veteran a new VA spine examination to determine the current severity of his service-connected low back disability and issue a supplemental statement of the case (SSOC).

As noted above, the Veteran does not currently meet the percentage requirements for a TDIU for the period prior to March 9, 2016 as outlined in 38 C.F.R. § 4.16(a).  The record indicates that the Veteran has been unemployed since May 2005 and that the Veteran has significant social and occupational impairments due to service-connected conditions.  VA policy is, however, to grant a TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of Compensation Service for adjudication under 38 C.F.R. § 4.16(b), which it did in the February 2015 Board remand.  However, the April 2016 SSOC reflects that it was not referred.  As there was not compliance with the Board's remand directives, the Board is again remanding the claim to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Additionally, it appears that a supplemental statement of the case (SSOC) regarding the Veteran's TDIU claim was issued April 15, 2009, but it does not appear to be associated with the claims file.  See e.g., statement of the case dated March 3, 2012.  On remand, associate the document with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records to include those from the Central Alabama VAMC beyond May 2017.

2.  Associate the outstanding April 2009 SSOC for TDIU with the claims file.  

3.  Thereafter, the Veteran should be scheduled for a VA spine examination to evaluate the current severity of the Veteran's lumbar spine disability.  The claims file must be reviewed and the review noted in the report.  

All symptoms should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

The examiner must also ascertain whether the Veteran's low back disorder involves intervertebral disc syndrome, and if so, whether it is manifested by, or productive of, incapacitating episodes and the frequency thereof.  

The examiner is advised that an "incapacitating episode" is defined by the regulations as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

4.  If the Veteran's combined service-connected disability rating does not meet the requirements of 38 C.F.R. 
§ 4.16(a) for the period from May 2005 to March 8, 2016, the claim for a TDIU should be referred to VA's Director of Compensation Service for consideration on an extraschedular basis in accordance with 38 C.F.R. 
§ 4.16(b).

5.  Thereafter, the issues on appeal should then be readjudicated.  If any issue on appeal is not resolved to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


